UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2007 Date of reporting period: April 30, 2007 Item 1. Schedule of Investments: Putnam Growth Opportunities Fund The fund's portfolio 4/30/07 (Unaudited) COMMON STOCKS (99.8%)(a) Shares Value Advertising and Marketing Services (0.9%) Omnicom Group, Inc. $5,423,978 Aerospace and Defense (7.0%) Boeing Co. (The) L-3 Communications Holdings, Inc. Lockheed Martin Corp. United Technologies Corp. Automotive (1.3%) Harley-Davidson, Inc. Banking (3.3%) Commerce Bancorp, Inc. U.S. Bancorp Wells Fargo & Co. Biotechnology (1.8%) Amgen, Inc. (NON) (SEG) Genentech, Inc. (NON) Building Materials (0.6%) Sherwin-Williams Co. (The) Commercial and Consumer Services (2.0%) Alliance Data Systems Corp. (NON) Dun & Bradstreet Corp. (The) Equifax, Inc. Communications Equipment (3.8%) Cisco Systems, Inc. (NON) Qualcomm, Inc. Computers (4.6%) Apple Computer, Inc. (NON) Dell, Inc. (NON) EMC Corp. (NON) (S) Network Appliance, Inc. (NON) Conglomerates (1.6%) Danaher Corp. Consumer Finance (3.5%) Capital One Financial Corp. Countrywide Financial Corp. Consumer Goods (2.8%) Colgate-Palmolive Co. Procter & Gamble Co. (The) Consumer Services (0.5%) Liberty Media Holding Corp. - Interactive Class A (NON) Electronics (1.1%) Amphenol Corp. Class A Microchip Technology, Inc. (S) Energy (1.0%) Halliburton Co. Financial (2.0%) American Express Co. Assurant, Inc. (S) Moody's Corp. (S) Health Care Services (6.9%) Express Scripts, Inc. (NON) Medco Health Solutions, Inc. (NON) UnitedHealth Group, Inc. WellPoint, Inc. (NON) Homebuilding (0.7%) NVR, Inc. (NON) (S) Insurance (4.1%) American International Group, Inc. Berkshire Hathaway, Inc. Class B (NON) Investment Banking/Brokerage (8.4%) Bear Stearns Cos., Inc. (The) BlackRock, Inc. (S) E*Trade Financial Corp. (NON) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) T. Rowe Price Group, Inc. Lodging/Tourism (1.6%) Las Vegas Sands Corp. (NON) Royal Caribbean Cruises, Ltd. Wyndham Worldwide Corp. (NON) Machinery (2.3%) Caterpillar, Inc. Joy Global, Inc. Parker-Hannifin Corp. Media (1.3%) Walt Disney Co. (The) Medical Technology (2.7%) Becton, Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. (NON) Oil & Gas (4.5%) Devon Energy Corp. EOG Resources, Inc. Hess Corp. Occidental Petroleum Corp. Valero Energy Corp. Pharmaceuticals (2.9%) Johnson & Johnson Teva Pharmaceutical Industries, Ltd. ADR (Israel) Publishing (1.9%) McGraw-Hill Cos., Inc. (The) Real Estate (1.1%) CB Richard Ellis Group, Inc. Class A (NON) Restaurants (2.5%) Starbucks Corp. (NON) (S) Yum! Brands, Inc. Retail (7.4%) Abercrombie & Fitch Co. Class A Bed Bath & Beyond, Inc. (NON) Best Buy Co., Inc. Home Depot, Inc. (The) Kohl's Corp. (NON) Lowe's Cos., Inc. (S) Ross Stores, Inc. (S) Staples, Inc. Semiconductor (1.0%) Applied Materials, Inc. Software (6.8%) Adobe Systems, Inc. (NON) (S) Autodesk, Inc. (NON) Microsoft Corp. Oracle Corp. (NON) Technology Services (5.3%) Accenture, Ltd. Class A (Bermuda) 76,900 3,006,790 Automatic Data Processing, Inc. 184,300 8,249,268 eBay, Inc. (NON) (S) 242,800 8,240,632 Google, Inc. Class A (NON) 22,477 10,595,208 Western Union Co. (The) 98,105 2,065,110 Telecommunications (0.1%) MetroPCS Communications, Inc. (NON) 15,170 Textiles (0.2%) Coach, Inc. (NON) 24,600 Transportation Services (0.3%) Expeditors International of Washington, Inc. (S) 45,600 Total common stocks (cost $562,439,139) SHORT-TERM INVESTMENTS (5.0%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 4,864,843 $4,864,843 Short-term investments held as collateral for loaned securities with yields ranging from 5.23% to 5.46% and due dates ranging from May 1, 2007 to June 22, 2007 (d) $25,574,117 25,533,515 Total short-term investments (cost $30,398,358) TOTAL INVESTMENTS Total investments (cost $592,837,497) (b) FUTURES CONTRACTS OUTSTANDING at 4/30/07 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 7 $2,604,700 Jun-07 $746 NOTES (a) Percentages indicated are based on net assets of $612,503,615. (b) The aggregate identified cost on a tax basis is $593,094,295, resulting in gross unrealized appreciation and depreciation of $62,347,646 and $14,061,342, respectively, or net unrealized appreciation of $48,286,304. (NON) Non-income-producing security. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at April 30, 2007. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At April 30, 2007, the value of securities loaned amounted to $24,875,142. The fund received cash collateral of $25,533,515 which is pooled with collateral of other Putnam funds into 35 issues of high-grade, short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $138,060 for the period ended April 30, 2007. During the period ended April 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $104,965,835 and $100,100,992, respectively. (S) Securities on loan, in part or in entirety, at April 30, 2007. At April 30, 2007, liquid assets totaling $746 have been designated as collateral for open futures contracts. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 29, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 29, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2007 Date of reporting period: April 30, 2007 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 4/30/07 (Unaudited) COMMON STOCKS (100.3%)(a) Shares Value Aerospace and Defense (2.4%) Boeing Co. (The) 107,700 $10,016,100 Lockheed Martin Corp. 88,400 8,498,776 Airlines (0.7%) Southwest Airlines Co. 371,800 Automotive (0.4%) Harley-Davidson, Inc. (S) 51,900 Banking (5.7%) Bank of America Corp. 572,700 29,150,429 Commerce Bancorp, Inc. 286,000 9,563,840 U.S. Bancorp 148,700 5,107,845 Beverage (2.9%) Anheuser-Busch Cos., Inc. 123,600 6,079,884 Coca-Cola Enterprises, Inc. (S) 157,900 3,464,326 Molson Coors Brewing Co. Class B 25,100 2,366,428 PepsiCo, Inc. (S) 165,300 10,924,677 Biotechnology (2.5%) Amgen, Inc. (NON) 171,200 10,980,768 Biogen Idec, Inc. (NON) (S) 179,300 8,464,753 Chemicals (1.4%) Celanese Corp. Ser. A 120,800 4,006,936 E.I. du Pont de Nemours & Co. 136,000 6,687,120 Communications Equipment (3.5%) Cisco Systems, Inc. (NON) 715,600 19,135,144 Qualcomm, Inc. 180,300 7,897,140 Computers (3.5%) Apple Computer, Inc. (NON) 47,100 4,700,580 EMC Corp. (NON) 487,000 7,392,660 IBM Corp. 149,100 15,239,511 Conglomerates (2.5%) Danaher Corp. (S) 113,900 8,108,541 Tyco International, Ltd. (Bermuda) 354,700 11,573,861 Consumer Finance (4.3%) Capital One Financial Corp. 235,400 17,480,804 Countrywide Financial Corp. (S) 422,100 15,651,468 Consumer Goods (3.5%) Clorox Co. 123,600 8,291,088 Newell Rubbermaid, Inc. 115,000 3,527,050 Procter & Gamble Co. (The) 241,900 15,556,589 Consumer Services (0.5%) Liberty Media Holding Corp. - Interactive Class A (NON) 165,700 Electric Utilities (4.0%) Edison International 141,508 7,407,944 Entergy Corp. 71,200 8,055,568 Exelon Corp. 121,200 9,139,692 PG&E Corp. 118,100 5,975,860 Electronics (0.5%) Atmel Corp. (NON) 744,300 Energy (1.2%) Cameron International Corp. (NON) 66,400 4,287,448 Noble Corp. 54,100 4,712,110 Financial (1.9%) MGIC Investment Corp. (S) 131,600 8,107,876 Radian Group, Inc. (S) 116,800 6,787,248 Food (0.5%) Kraft Foods, Inc. Class A 116,536 Health Care Services (1.7%) Health Management Associates, Inc. Class A 284,800 3,044,512 Medco Health Solutions, Inc. (NON) 49,000 3,822,980 WellPoint, Inc. (NON) 83,500 6,593,995 Household Furniture and Appliances (0.8%) Whirlpool Corp. (S) 60,600 Insurance (3.7%) American International Group, Inc. 277,500 19,400,025 Berkshire Hathaway, Inc. Class B (NON) 1,365 4,952,220 Everest Re Group, Ltd. (Barbados) 42,000 4,226,880 Investment Banking/Brokerage (5.3%) Bear Stearns Cos., Inc. (The) 110,600 17,220,420 E*Trade Financial Corp. (NON) 286,900 6,334,752 Goldman Sachs Group, Inc. (The) 73,600 16,089,696 IndyMac Bancorp, Inc. (S) 53,300 1,611,792 Lodging/Tourism (1.0%) Wyndham Worldwide Corp. (NON) 232,440 Machinery (1.7%) Caterpillar, Inc. 136,600 9,919,892 Parker-Hannifin Corp. 39,200 3,611,888 Manufacturing (1.1%) Illinois Tool Works, Inc. 158,600 Medical Technology (1.9%) Becton, Dickinson and Co. 61,100 4,807,959 Boston Scientific Corp. (NON) 369,600 5,706,624 St. Jude Medical, Inc. (NON) 96,100 4,112,119 Metals (1.7%) Freeport-McMoRan Copper & Gold, Inc. Class B 90,700 6,091,412 United States Steel Corp. (S) 66,400 6,742,256 Oil & Gas (8.8%) BP PLC ADR (United Kingdom) 162,500 10,939,500 ConocoPhillips 227,800 15,797,930 Devon Energy Corp. 84,400 6,150,228 Marathon Oil Corp. 113,000 11,475,150 Newfield Exploration Co. (NON) 87,500 3,828,125 Occidental Petroleum Corp. 125,900 6,495,609 Valero Energy Corp. 186,100 13,069,803 Pharmaceuticals (5.5%) Barr Pharmaceuticals, Inc. (NON) 65,200 3,153,072 Johnson & Johnson 365,900 23,498,098 Pfizer, Inc. 457,495 12,105,318 Watson Pharmaceuticals, Inc. (NON) 125,300 3,420,690 Publishing (2.3%) Gannett Co., Inc. (S) 110,700 6,316,542 Idearc, Inc. 127,820 4,441,745 McGraw-Hill Cos., Inc. (The) 107,600 7,051,028 Railroads (0.6%) Norfolk Southern Corp. 89,100 Real Estate (0.7%) CB Richard Ellis Group, Inc. Class A (NON) 157,000 Regional Bells (1.9%) Verizon Communications, Inc. 385,800 Restaurants (0.8%) Starbucks Corp. (NON) 189,500 Retail (5.7%) Best Buy Co., Inc. 154,100 7,188,765 Big Lots, Inc. (NON) 208,800 6,723,360 Kohl's Corp. (NON) (S) 80,200 5,938,008 OfficeMax, Inc. 50,400 2,480,688 Ross Stores, Inc. 111,200 3,686,280 Sears Holdings Corp. (NON) 15,100 2,882,741 Staples, Inc. 189,500 4,699,600 Wal-Mart Stores, Inc. 222,300 10,652,616 Shipping (0.4%) Overseas Shipholding Group 40,200 Software (5.1%) Adobe Systems, Inc. (NON) 161,200 6,699,472 McAfee, Inc. (NON) 102,400 3,326,976 Microsoft Corp. 568,400 17,017,896 Oracle Corp. (NON) 429,100 8,067,080 Symantec Corp. (NON) 226,400 3,984,640 Technology Services (2.6%) Accenture, Ltd. Class A (Bermuda) 70,900 2,772,190 Computer Sciences Corp. (NON) 152,700 8,480,958 eBay, Inc. (NON) 152,600 5,179,244 Western Union Co. (The) 167,500 3,525,875 Telecommunications (1.7%) MetroPCS Communications, Inc. (NON) 19,130 536,597 Sprint Nextel Corp. 625,600 12,530,768 Tobacco (1.5%) Altria Group, Inc. 168,400 Transportation Services (1.3%) United Parcel Service, Inc. Class B 146,900 Waste Management (0.6%) Waste Management, Inc. 131,200 Total common stocks (cost $717,063,682) SHORT-TERM INVESTMENTS (5.4%)(a) (cost $41,927,675) Principal amount Value Short-term investments held as collateral for loaned securities with yields ranging from 5.23% to 5.46% and due dates ranging from May 1, 2007 to June 22, 2007 (d) $41,994,347 TOTAL INVESTMENTS Total investments (cost $758,991,357) (b) FORWARD CURRENCY CONTRACTS TO BUY at 4/30/07 (aggregate face value $18,688) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Japanese Yen $18,794 $18,688 5/16/07 $106 FORWARD CURRENCY CONTRACTS TO SELL at 4/30/07 (aggregate face value $11,428,582) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation British Pound $11,803,934 $11,409,936 6/20/07 $(393,998) Japanese Yen 18,794 18,646 5/16/07 (148) Total NOTES (a) Percentages indicated are based on net assets of $773,889,071. (b) The aggregate identified cost on a tax basis is $759,363,629, resulting in gross unrealized appreciation and depreciation of $76,960,581 and $18,042,689, respectively, or net unrealized appreciation of $58,917,892. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At April 30, 2007, the value of securities loaned amounted to $40,858,482. The fund received cash collateral of $41,927,675, which is pooled with collateral of other Putnam funds into 35 issues of high-grade, short-term investments. The fund also received high-quality, highly rated securities of $102,700 in non-cash collateral. The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $333,804 for the period ended April 30, 2007. During the period ended April 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $161,387,005 and $169,666,460, respectively. (S) Securities on loan, in part or in entirety, at April 30, 2007. At April 30, 2007, liquid assets totaling $856,284 have been designated as collateral for open forward contracts. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short-term investments). The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked-to-market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 29, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 29, 2007
